              Case: 20-1656                   Document: 17          Filed: 08/25/2020        Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                        Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
             Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                                            ORDER
 August 25, 2020

By the Court:


                                         KAREN KREBS,
                                         Plaintiff - Appellant

 No. 20-1656                             v.

                                         MICHAEL GRAVELEY,
                                         Defendant - Appellee

  Originating Case Information:

 District Court No: 2:19-cv-00634-JPS
 Eastern District of Wisconsin
 District Judge J. P. Stadtmueller




 IT IS ORDERED that counsel in this appeal shall present oral argument either
 telephonically or by video communications. No attorneys will be present in the
 courtroom. The clerk’s office will contact counsel with further instructions.

 MOTIONS TO WAIVE ORAL ARGUMENT: If the appeal can be resolved based on
 the briefs and record and the decisional process would not be significantly aided by
 oral argument, see FED . R. APP. P. 34(a), counsel may file a motion under Circuit Rule
 34(e) to waive oral argument. The court encourages counsel to confer with opposing
 counsel when considering a motion to waive oral argument and prefers joint motions.
 A motion to waive oral argument must be filed no later than seven days before the
 date of argument.




               Case 2:19-cv-00634-JPS Filed 08/25/20 Page 1 of 1 Document 45
